Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY BRISTOW
1132 Anchor Street
Philadelphia, PA 19124

individually and on behalf of all others :
similarly situation g CIVIL ACTION NO.

Plaintiff, : JURY TRIAL DEMANDED

XN.

1 HEART HOME HEALTH CARE LLC
6611 Frankford Avenue
Philadelphia, PA 19135

Defendant.

COLLECTIVE AND CLASS ACTION COMPLAINT
Plaintiff Anthony Bristow (“Plaintiff”), individually and on behalf of all others similarly
situated, hereby brings this action against Defendant 1 Heart Home Health Care LLC
(“Defendant”) and alleges, upon personal belief as to his own acts, and upon information and

belief as to the acts of others, as follows:

NATURE OF THE ACTION

Lis Plaintiff brings this Complaint on behalf of himself and others similarly situated
contending that Defendant has improperly failed to pay overtime compensation to its Full-Time
Home Health Aids pursuant to the requirements of the Fair Labor Standards Act (“FLSA”), 29
U.S.C, § 201, et seg. and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100
et seq.

De Plaintiff is a former employee of Defendant where he worked as a Full-Time

Home Health Aid. During the course of his employment, Plaintiff, and upon information and
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 2 of 16

belief, all other Full-Time Home Health Aids were classified by Defendant as “exempt” from the
overtime requirements of the FLSA and PMWA and were compensated at their regular rate of
pay for all hours worked in excess of forty (40) hours per work week.

3. Due to Defendant’s aforesaid unlawful payroll practices, Plaintiff, and, upon
information and belief, other similarly-situated Full-Time Home Health Aids, were not
compensated for all hours worked in excess of forty (40) hours per work week at a rate of 1.5
times their regular rate of pay.

4. Plaintiff, and upon information and belief, all other similarly-situated Full-Time
Home Health Aids, are/were not eligible for the exemptions for executive, administrative, or
professional employees under the FLSA and PMWA.

5. Plaintiff, and, upon information and belief, all other similarly-situated Full-Time
Home Health Aids, were misclassified as exempt under the FLSA and PMWA, and thus were
denied overtime compensation at a rate not less than 1.5 times their regular rate of pay for all
hours worked over forty (40) in a workweek.

6. Plaintiff brings this action for monetary damages, declaratory and injunctive
relief, and other equitable an ancillary relief, to seek redress for Defendant’s willful, unlawful

and improper conduct.

JURISDICTION AND VENUE

ti This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), which
provides, in relevant part, that suit under the FLSA “may be maintained against any employer...
in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

8. This Court also has federal question jurisdiction over this action pursuant to 28

U.S.C. § 1331.
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 3 of 16

9. This Court has supplemental jurisdiction over Plaintiff's state law claims because
those claims arise out of the same nucleus of operative fact as his federal law claims.

10. The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as
Defendant’s place of business is located in this district, and the unlawful practices of which
Plaintiff is complaining were committed in this district.

PARTIES

11. Paragraphs | through 10 are hereby incorporated by reference as though the same
were fully set forth at length herein.

12. Plaintiff Anthony Bristow is ‘i citizen of the United States with a current address
of 1132 Anchor Street, Philadelphia, PA 19124.

13. Defendant 1 Heart Home Health Care LLC is a limited liability company
organized and existing under the laws of the Commonwealth of Pennsylvania with a registered
business address of 6611 Frankford Avenue, Philadelphia, PA 19135.

14. Defendant is a “private employer” and covered by the FLSA.

15. Upon information and belief, Defendant does at least $500,000.00 of business
annually.

16. Plaintiff is a former employee of Defendant within the meaning of the FLSA and

PMWA and, as such, is entitled to the protections of those statutes.

17. At all times relevant hereto, Defendant acted or failed to act through its agents,
servants and/or employees thereto existing, each of whom acted at all times relevant hereto in the

course and scope of their employment with and for Defendant.
FLSA COLLECTIVE ACTION ALLEGATIONS

18. Paragraphs | through 17 are hereby incorporated by reference as though the same

were fully set forth at length herein.
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 4 of 16

1, This action is brought as a collenize action to recover unpaid overtime
compensation, liquidated damages, unlawfully withheld wages, statutory penalties and damages
owed to Plaintiff and all similarly situated current and former employees of Defendant.

20. Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiff brings this action
individually and on behalf of all other similarly situated persons presently or formerly employed
by Defendant in the position of Full-Time Home Health Aid who were subject to Defendant’s |
unlawful pay practices and policies described herein and who worked for Defendant at any point
in the three years preceding the date the instant action was initiated (the members of the putative
class are hereinafter referred to as the “Class Plaintiffs”).

21 Plaintiff estimates that there are several other Full-Time Home Health Aids who
either were or are working for Defendant and were unlawfully denied overtime compensation for
| hours worked in excess of forty (40) in a workweek. The precise number of employees can be
easily ascertained by Defendant. These employees can be identified and located using
Defendant’s payroll and personnel records. Potential Class Plaintiffs may be informed of the
pendency of this Collective Action by direct mail and/or publication.

22. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective
action because all the class members are similarly situated. Plaintiff and other similarly situated
employees were similarly not paid an overtime premium for hours worked in excess of forty (40)
in a workweek, had the same job classification and/or job duties, and were subject to the same
uniform policies, business practices, payroll practices, and operating procedures. Further,
Defendant’s willful policies and practices, which are discussed more fully in this Collective and

Class Action Complaint, whereby Defendant failed to pay Class Plaintiffs an overtime premium
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 5 of 16

for all hours worked over forty (40) hours in a workweek, have affected Plaintiff and Class
Plaintiffs in the same fashion.
| 23. Plaintiff will request that the Court authorize notice to all current and former
similarly situated employees employed by Defendant, informing them of the pendency of this
action and their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of
seeking unpaid compensation, overtime compensation and liquidated damages under the FLSA.
CLASS ACTION ALLEGATIONS

24. Paragraphs 1 through 23 are hereby incorporated by reference as though the same
were fully set forth at length herein.

25. Plaintiff brings this action individually, and on behalf of the following state-wide
class of similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil
Procedure:

All persons presently or formerly employed by Defendant 1 Heart Home Health Care
LLC at any point during the past three (3) years in the position of Full-Time Home
Health Aid who were denied overtime compensation for work performed in excess of
forty (40) hours in a workweek (“Class Plaintiffs”).

26. The members of the class are so numerous that joinder of all members is
impractical. Class members may be informed of the pendency of this Class Action by direct
mail.

DT Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law
and fact common to the Class, including, but not limited to:

A. Whether Plaintiff and the Class are entitled to overtime compensation for

services rendered in excess of forty (40) hours per week under the PMWA;
Case 2:19-cv-05239-PD _Document1 Filed 11/06/19 Page 6 of 16

B. Whether Defendant was required to count the work performed by Plaintiff
and the Class outside their nominally scheduled hours toward their total hours worked for
purposes of calculating overtime compensation under the PMWA:

C. Whether Defendant failed to accurately track and maintain records of the
hours worked by Plaintiff and the Class;

D: Whether Plaintiff and the Class worked in excess of forty (40) hours per
week; |

E, Whether Plaintiff and the Class have suffered and are entitled to damages,
and if so, in what amount; and

B Whether Plaintiff and the Class were misclassified as “exempt” from
overtime compensation under the PMWA.

28. Plaintiffs claims are typical of the claims of the Class members. Plaintiff is a
former employee of Defendant who was employed in the position of Full-Time Home Health
Aid who has suffered similar injuries as those suffered by the Class members as a result of
Defendant’s failure to pay overtime compensation. Defendant’s conduct of violating the PMWA
fia affected Plaintiff and the Class in the exact same way.

29. Plaintiff will fairly and adequately represent and protect the interests of the Class.
Plaintiff is similarly situated to the Class and has no conflict with the Class members.

30. Plaintiff is committed to pursuing this action and has retained competent counsel
experienced in class action litigation.

31. Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil

Procedure, this action is properly maintained as a class action because:
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 7 of 16

A. The prosecution of separate actions by or against individual members of
the Class would create a risk of inconsistent or varying adjudication with respect to individual
members of the Class that would establish incompatible standards of conduct for Defendant;

B. Defendant, by failing to pay overtime compensation when it became due
and owing in violation of the PMWA, has acted or refused to act on grounds generally applicable
to the Class, thereby making equitable relief appropriate with respect to the Class as a whole; and

e The common questions of law and fact set forth above applicable to the
Class predominate over any questions affecting only individual members and a class action is
superior to other available methods for the fair and efficient adjudication of this case, especially
with respect to considerations of consistency, economy, efficiency, fairness and equity, as
compared to other available methods for the fair and efficient adjudication of the controversy.

32. Aclass action is also superior to other available means for the fair and efficient
adjudication of this controversy because individual joinder of the parties is impractical. Class
action treatment will allow a large number of similarly situated persons to prosecute their
common claims in a single forum simultaneously, efficiently, and without the unnecessary
duplication of effort and expense if these claims were brought individually. Additionally, as the
damages suffered by each Class member may be relatively small, the expenses and burden of
individual litigation would make it difficult for the Class members to bring individual claims.
The presentation of separate actions by individual Class members could create a risk of
inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendant, and/or substantially impair or impede the ability of each member of the Class to

protect his or her interests.
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 8 of 16

FACTUAL BACKGROUND

aS. Paragraphs | through 32 are hereby incorporated by reference as though the same
were fully set forth at length herein.

34, Plaintiff first began his employment with Defendant on or about December 20,
2018, in the position of Home Health Aid.

35. PlaintifP Ss primary job duties, and, upon information and belief, those of
Defendant’s other Full-Time Home Health Aids, were/are the provision of home health care for
patients, getting them their drinks and snacks, giving them medication, and performing
generalized home assistance.

36. Plaintiff and Class Plaintiffs provide the aforementioned services on a schedule
determined by Defendant, who instructs Plaintiff and Class Plaintiffs where and when to report
to work.

37. Plaintiff and Class Plaintiffs are required to perform the aforementioned work in
accordance with certain specific guidelines, protocols, and trainings provided by Defendant,
which act to restrict Plaintiff's and Class Plaintiffs’ discretion in the performance of their tasks.

38. Plaintiff's, and, upon information and belief, Class Plaintiffs’, scheduled work
hours were/are approximately ten (10) hours per day, for five (5) days per week. Accordingly,
Plaintiff, and, upon information and belief, Class Plaintiffs, typically worked, on average,
approximately fifty (50) hours per week.

39, By way of example, during the work period of January 7, 2019 through January

11, 2019, Plaintiff worked approximately fifty-one (51) hours.
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 9 of 16

AQ. Critically, Plaintiff, and, upon information and belief, Class Plaintiffs’, was/are
not compensated at a rate of 1.5 times their regular rate of pay for all hours worked over forty
(40) hours for each work week.

Al. Rather, Plaintiff, and, upon information and belief, Class Plaintiffs’, was/are
compensated at their regular rate of pay for the approximately ten (10) hours of overtime
worked.

42. Despite working, on average, at least ten (10) hours of overtime per week,
Plaintiff did not receive overtime compensation at rate of 1.5 times his regular rate of pay.

43. Plaintiff, and upon information and belief, other similarly-situated Full-Time
Home Health Aids employed by Defendant, regularly worked in excess of forty (40) hours per
week,

44, Defendant had knowledge that Plaintiff, and, upon information and belief, other
similarly-situated Full-Time Home Health Aids, were performing work in excess of forty (40)
hours per week.

45. tideed, Plaintiff, and, upon information and belief, Class Plaintiffs’, was/are
directed by Defendant’s management, when he, and, upon information and belief, other
similarly-situated Full-Time Home Health Aids employed by Defendant, were to report to work
_ and when to leave work. Thus, Plaintiff, and, upon information and belief, other similarly-
situated Full-Time Home Health Aids were forced to work in excess of forty (40) hours without
being compensated at a rate of 1.5 times their regular rate of pay.

46. Accordingly, Plaintiff and Class Plaintiffs did/do not qualify for the exemptions

for executive, administrative, or professional employees under the FLSA/PMWA.
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 10 of 16

47. Plaintiff, and, upon information and belief, Class Plaintiffs did/do not have the
authority to hire, fire, or discipline other employees of Defendant, nor did/do they make
recommendations with respect to employee status changes to which Defendant lends substantial
weight.

48. As a result, Plaintiff and Class Plaintiffs did/do not satisfy the duties requirements
for the exemption for executive employees under the FLSA/PMWA.

49. Plaintiff and Class Plaintiffs did/do not perform work directly related to
Defendant’s management or general business operations, nor did/do they exercise discretion or
independent judgment regarding matters of significance to Defendant.

50. Accordingly, Plaintiff and Class Plaintiffs did/do not meet the duties requirements
for the exemption for administrative employees under the FLSA/PMWA.

51. Plaintiffs and Class Plaintiffs’ primary duty does not include the performance of
work predominately intellectual in nature requiring advanced knowledge in a field of science or
learning acquiring through a prolonged course of intellectual instruction. In this regard,
Plaintiff's and Class Plaintiffs’ job duties does not require the consistent exercise of discretion
and judgment, as distinguished from the performance of routine mental, manual, and mechanical
work. Rather, Plaintiff and Class Plaintiffs are required to perform their job responsibilities in
accordance with specific guidelines, protocols, procedures, and trainings provided by Defendant.

52. Accordingly, Plaintiff and Class Plaintiffs do not meet the duties requirements for
the exemption for learned professionals under the FLSA/PMWA.

53. Finally, there are no other exemptions — the FLSA and/or PMWA which

could arguably be applicable to Plaintiff or Class Plaintiffs.

10
Case 2:19-cv-05239-PD. Document1 Filed 11/06/19 Page 11 of 16

54. Plaintiffand Class Plaintiffs are/were, within the meaning of the FLSA and
PMWA, non-exempt employees of Defendant and therefore entitled to overtime compensation at
a rate of 1.5 times their regular rate of pay for all hours they worked over forty (40) in a
workweek.

535. As aresult of Defendant's aforesaid illegal actions, Plaintiff and Class Plaintiffs

have suffered damages.

COUNT I
FAIR LABOR STANDARDS ACT
29 U.S.C § 201, et seq.
FAILURE TO PAY OVERTIME COMPENSATION

56. Paragraphs | through 55 are hereby incorporated by reference as though the same
were full set forth at length herein.

57, Pursuant to Section 206(b) of the FLSA, employees must be compensated for
every hour worked in a workweek.

58. Moreover, under Section 207(a)(1) of the FLSA, employees must be paid
overtime equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of
forty (40) hours per week.

59. Defendant had and maintained an actual practice of compensating Plaintiff and
Class Plaintiffs on an hourly basis for all hours worked for each work week. As a result,
Defendant was not entitled to claim the executive, administrative, or professional exemptions
from overtime in order to avoid paying overtime to Plaintiff and Class Plaintiffs.

60. Asaresult, Defendant failed to pay Plaintiff and Class Plaintiffs overtime

compensation for all hours worked over forty (40) in a workweek at 1.5 times their regular rate

of pay.

11
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 12 of 16

61. The foregoing actions of Defendant and the policies and practices of Defendant
violate the FLSA.
62. Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

63. Defendant is liable to Plaintiff and Class Plaintiffs for actual damages, liquidated
damages, and other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable
attorneys’ fees, costs, and expenses.

WHEREFORE, Plaintiff prays for the following relief on behalf of himself and Class
Plaintiffs;

A. An Order from this Court permitting this litigation to proceed as a collective
action pursuant to 29 U.S.C. § 216(b);

B. An Order from the Court ordering Defendant to file with this Court and furnish to
the undersigned counsel a list of all names and addresses of all persons presently or formerly
employed by Defendant | Heart Home Health Care LLC during the last three (3) years in the
position of Full-Time Home Health Aid who were denied overtime compensation at a rate of 1.5
times their regular rate of pay for work performed in excess of forty (40) hours in a workweek
(“Class Plaintiffs”) and authorizing Plaintiffs counsel to issue a notice at the earliest possible
time to these individuals, informing them that this action has been filed, of the nature of the
action, and of their right to opt-in to this lawsuit if they worked for Defendant during the liability
period, but were not paid overtime compensation at 1.5 times their regular rate of pay as required
by the FLSA;

CG, Adjudicating and declaring that Defendant’s conduct as set forth herein and above

is in violation of the FLSA;

12
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 13 of 16

D, Adjudicating and declaring that Defendant violated the FLSA by failing to pay
overtime compensation at a rate of 1.5 times their regular rate of pay to Plaintiff and Class
Plaintiffs for work performed in excess of forty (40) hours per week;

EB. Awarding Plaintiff and Class Plaintiffs back pay wages and/or overtime wages in
an amount consistent with the FLSA;

BF, Awarding Plaintiff and Class Plaintiffs liquidated damages in accordance with the
FLSA;

Ge Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be
paid by Defendant, in accordance with the FLSA:

ET. Awarding pre- and post-judgment interest and court costs as further allowed by
law;

I. Granting Plaintiff and the Class Plaintiffs leave to add additional Plaintiffs by
motion, the filing of written opt-in consent forms, or any other method approved by the Court:
and

J. For all additional general and equitable relief to which Plaintiffs and the Class

Plaintiffs may be entitled.
COUNT II
PENNSYLVANIA MINIMUM WAGE ACT OF 1968
43 P.S. § 333, et seq.
FAILURE TO PAY OVERTIME COMPENSATION

64, Paragraphs 1 through 63 are hereby incorporated by reference as though the same

were fully set forth at length herein.
65. The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

i3
_ Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 14 of 16

66. The Pennsylvania Minimum Wage Act further provides that “employees shall be
paid for overtime not less than one- and one-half times the employee’s regular rate” for hours
worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

67. By its actions alleged above, Defendant has violated the provisions of the
Pennsylvania Minimum Wage Act of 1968 by failing to properly pay Plaintiff and Class
Plaintiffs overtime compensation at a rate of 1.5 times their regular rate of pay for all hours
work.

68. As aresult of Defendant’s unlawful acts, Plaintiff and Class Plaintiffs have been
deprived of overtime compensation in amounts to be determined at trial, and are entitled to
recovery of such amounts, together with interest, costs and attorney’s fees pursuant to
Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.113.

WHEREFORE, Plaintiff, on behalf of himself and the Class Plaintiffs, pray for
judgment against Defendant as follows:

A. An Order certifying this case as a class action and designating Plaintiff as the
representative of the Class and their counsel as class counsel;

B. An award to Plaintiff and Class Plaintiffs for the amount of unpaid overtime

compensation to which they are entitled, including interest thereon, and penalties subject to

proof;

Cc, An award to Plaintiff and Class Plaintiffs of reasonable attorney’s fees and costs
pursuant to the Pennsylvania Minimum Wage Act; and

D. An award to Plaintiff and Class Plaintiffs for any other damages available to them

under applicable Pennsylvania law, and all such other relief as this Court may deem proper.

14
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 15 of 16

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

Respectfully submitted,

   

MURPHY LAW GROUP, L

 

By:

] Fiichael Morphy, Esquire
Eight#Penn Center, Suite 2000

1628 John F. Kennedy Blvd.
Philadelphia, PA 19103

TEL: 267-273-1054

PAX: 215-525-021
bsalvina@phillyemploymentlawyer.com
murphy @phillyemploymentlawyer.com
Attorneys for Plaintiffs

   

Dated: November 6, 2019

15
Case 2:19-cv-05239-PD Document1 Filed 11/06/19 Page 16 of 16

DEMAND TO PRESERVE EVIDENCE
The Defendant is hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff's and the Class/Collective Plaintiffs’ employment, to their
potential claims and their claims to damages, to any defenses to same, including, but not limited
to electronic data storage, employment files, files, memos, job descriptions, text tessazes: e-
mails, spreadsheets, images, cache memory, payroll records, paystubs, time records, timesheets,
and any other information and/or data which may be relevant to any claim or defense in this

litigation.

16
